Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                                            Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim
limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4-6, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohara (US P. No. 2019/0294391).
As to claim 1, Ohara teaches an information processing apparatus (100 in fig. 1 and 2) comprising: a plurality of network interfaces (120-1, 2, 3 in fig. 2); a storage area that saves data (i.e., Box memory 111 in fig. 3, p. [0038]), in which an attribute defining a network interface permitted as an output path of the saved data is associated with the storage area (fig. 4 and 5, p. [0048]-[0050]); and 
a change controller (i.e., the Input/Output controller 113 in fig. 3) that controls a change of the attribute corresponding to a change instruction to change the attribute, in accordance with a state regarding presence/absence of data in the storage area at a time point of receiving the change instruction (p. [0071], [0074], [0075], [0078] indicates that the box ID is set or change of the attribute in associated with the Access Authority Pattern in fig. 9; p. [0086], [0088], [0102] and [0110] discloses any changing of the attribute to the box and the network interface that would be that set or change is in accordance with state regarding presence/absence of data in the box at a time point of receiving the change instruction).
As to claim 4, Ohara teaches in a case where the state satisfies a certain condition, the change controller prohibits transfer of data that is present in the storage area at a time point of 
As to claim 5, Ohara teaches wherein, in a case where the state satisfies a certain condition, the change controller evacuates data that is present in the storage area at a time point of receiving the change instruction to a second storage area, and then executes a change of the attribute corresponding to the change instruction (p.[0088], [0096]).
As to claim 6, Ohara teaches wherein, in a case where the state satisfies a certain condition, the change controller newly generates, as the second storage area, a storage area with an attribute indicating that none of the plurality of network interfaces is permitted as the output path or an attribute identical to the attribute associated with the storage area, and evacuates data in the storage area to the second storage area (p. [0088], [0096]).
As to claim 10, Ohara teaches the change controller changes the attribute in accordance with the change instruction in a case where a person who has given the change instruction is an administrator of the information processing apparatus (p. [0096], [0102]).
As to claim 11, Ohara teaches a non-transitory computer readable medium storing a program causing a computer with a plurality of network interfaces (120-1, 2, 3 in fig. 2) to execute a process, the process comprising:
saving data in a storage area (i.e., Box memory 111 in fig. 3, p. [0038]), in which an attribute defining a network interface permitted as an output path of the saved data is associated with the storage area (fig. 4 and 5, p. [0048]-[0050]); and 
controlling a change of the attribute corresponding to a change instruction to change the attribute, in accordance with a state regarding presence/absence of data in the storage area at a time point of receiving the change instruction (p. [0071], [0074], [0075], [0078] indicates that the 
As to claim 12, Ohara teaches an information processing apparatus comprising: 
network interface means (120-1, 2, 3 in fig. 2);
storage means for saving data (i.e., Box memory 111 in fig. 3, p. [0038]), in which an attribute defining a network interface permitted as an output path of the saved data is associated with the storage area (fig. 4 and 5, p. [0048]-[0050]); and 
a change control means (i.e., the Input/Output controller 113 in fig. 3) that controls a change of the attribute corresponding to a change instruction to change the attribute, in accordance with a state regarding presence/absence of data in the storage area at a time point of receiving the change instruction (p. [0071], [0074], [0075], [0078] indicates that the box ID is set or change of the attribute in associated with the Access Authority Pattern in fig. 9; p. [0086], [0088], [0102] and [0110] discloses any changing of the attribute to the box and the network interface that would be that change is in accordance with state regarding presence/absence of data in the box at a time point of receiving the change instruction).

Allowable Subject Matter
Claims 2, 3, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the change controller does not execute a change of the attribute corresponding to the change instruction in a case where the state satisfies a certain condition” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tanaka (US P. No.  2019/0281188) discloses an information processing apparatus includes; a plurality of network interfaces; a storage area for storing data; and a memory section that stores regulation information that defines a network interface permitted as an output path of data stored in the storage area in association with the storage area. 

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 20,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672